Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 1 of 40 Page ID #:1




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    John D’Amato (Bar No. 143355)
 2
    johndamato@quinnemanuel.com
 3  Viola Trebicka (Bar No. 269526)
    violatrebicka@quinnemanuel.com
 4
    Robert P. Vance, Jr. (Bar No. 310879)
 5  bobbyvance@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
 6
   Los Angeles, California 90017-2543
 7 Telephone: (213) 443-3000
   Facsimile: (213) 443-3100
 8
 9 Attorneys for Plaintiff California Steel
   Industries, Inc.
10
11                         UNITED STATES DISTRICT COURT
12           CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
13
     California Steel Industries, Inc.,
14
                              Plaintiff,
15
                                                JURY TRIAL DEMANDED
16   v.

17   BNSF Railway Company, CSX                  COMPLAINT
18   Transportation, Inc., Norfolk Southern
     Railway Company, and Union Pacific
19   Railroad Company,
20
                              Defendants.
21
22        This is an antitrust action brought by California Steel Industries, Inc.
23 (“California Steel” or “Plaintiff”) charging BNSF Railway Company, CSX
24 Transportation, Inc., Norfolk Southern Railway Company, and Union Pacific
25 Railroad Company (collectively, “Defendants”) with price fixing in violation of
26 Section 1 of the Sherman Act , 15 U.S.C. § 1. Plaintiff brings this action against
27 Defendants, from one or more of whom Plaintiff directly purchased unregulated rail
28 freight transportation services from July 1, 2003 until at least December 31, 2008

                                                                    Case No. ______________
                                                                                     COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 2 of 40 Page ID #:2




 1 (the “Relevant Period”) and by one or more of whom Plaintiff was assessed a rate-
 2 based rail fuel surcharge (“FSC”) for the agreed-upon transportation. As used
 3 herein, the term “unregulated” refers to rail freight transportation services where the
 4 rates are set by private contracts or through other means exempt from rate regulation
 5 under federal law.
 6                             NATURE OF THE ACTION
 7         1.    In 2003, the four largest United States-based Class I railroads engaged
 8 in an extraordinary series of meetings, phone calls, and email communications
 9 through which they embarked on a conspiracy – under the guise of a fuel cost
10 recovery program – to apply and enforce rail fuel surcharges across their customers
11 in order to generate profits. Defendants BNSF Railway Company (“BNSF”), Union
12 Pacific Railroad Company (“UP”), CSX Transportation, Inc. (“CSX”), and Norfolk
13 Southern Railway Company (“NS”) (all together, “Defendants”) together controlled
14 about 90 percent of rail freight traffic in the United States during the Relevant
15 Period. Defendants used “rate-based” FSCs – i.e., surcharges that use a percentage
16 applied to the base rate for a shipment – as a means to impose across-the-board rate
17 increases on rail freight shipments, a result that would have been prohibitively
18 difficult to achieve on a contract-by-contract basis. Throughout the conspiracy and
19 despite customer pushback against Defendants’ FSCs, Defendants set aside their
20 individual, economic self-interest to undercut one another and instead staunchly
21 maintained their FSC program, pocketing billions of dollars in profits as a result.
22         2.    Prior to conspiring, Defendants operated as businesses should: they
23 actively competed against each other over rates generally and with respect to fuel
24 recovery mechanisms to the benefit of their customers. According to a historical
25 study of rail rates undertaken by the Surface Transportation Board (“STB”),
26 “inflation-adjusted rail rates declined in every year but one from 1985 through
27 2004.” Defendants were aware of, and concerned about, this trend. According to
28 one CSX internal analysis from 2002, this decline resulted from factors including

                                               -2-                  Case No. ______________
                                                                                 COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 3 of 40 Page ID #:3




 1 “some very vicious historical price wars” in the rail industry and “destructive
 2 pricing for rail share.”
 3        3.      Between 2000 and 2003, Defendants independently tried to implement
 4 revenue-enhancing policies, including uncoordinated efforts to impose stand-alone
 5 FSCs. These efforts failed. Defendants used the inclusion or absence of FSCs as a
 6 basis to compete for each other’s business and customers successfully resisted FSCs.
 7 They were rarely included in contracts and more rarely collected; those seeking to
 8 impose them lost customers to competitors or compensated customers by
 9 negotiating discounts. For example:
10              BNSF explained in a May 2002 Enterprise Wide Risk Assessment that
11                “We are challenged to mitigate the risk through fuel surcharges,
12                particularly as the UP does not use a fuel surcharge in the
13                competitive marketplace. . . . The trucking industry uses fuel
14                surcharges but our rail competitors do not and we therefore are hard
15                pressed to achieve it. We do loose [sic] business because of that and
16                we may have to lower margin in other aspects in order to keep the
17                business with the surcharges where we do apply it.”
18              In September 2002, NS’s manager of pricing systems Pat Glennon
19                reported to the then-Senior Vice President of Marketing Services and
20                later its CMO Don Seale that “[c]ustomers are now more attuned to
21                fuel issues and are less inclined to agree to a surcharge clause,” and
22                that eastern competitor CSX “appear[s] to be more lax in applying the
23                surcharge to private authorities.”
24              As late as April 2003, UP’s Bob Toy reported, “Fuel surcharge $ are
25                melting away at the competition. In a downward-pressure
26                environment, what’s on paper must not work in the real world.”
27        4.      Moreover, since the passage of the Staggers Act in 1980, which
28 significantly deregulated the American railroad industry, railroads typically entered

                                                -3-                 Case No. ______________
                                                                                   COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 4 of 40 Page ID #:4




 1 into private freight transportation contracts that included escalation provisions tied
 2 to indexes that weighted actual cost factors, including fuel cost. As UP President
 3 James Young acknowledged on an October 2004 earnings call, the Rail Cost
 4 Adjustment Factor (“RCAF”) “looks at actual costs through the industry.” In that
 5 respect, Defendants were already recovering fuel costs through the RCAF or the
 6 related All Inclusive Index (“AII”).
 7        5.     In March 2003, everything began to change. Rather than competing,
 8 Defendants began coordinating FSC programs. Senior executives at the highest
 9 levels of each company began to discuss with one another the implementation of
10 more aggressive FSC formulas that the Surface Transportation Board (“STB”) later
11 found bore “no real correlation between the rate increase and the increase in fuel
12 costs for that particular movement to which the surcharge is applied . . . .” In
13 short, Defendants stopped competing and started conspiring.
14        6.     On March 11, 2003, CSX internally recommended making changes to
15 its FSC program that would have significantly reduced the surcharges applied to
16 shippers’ base rates. Simultaneously, UP’s CMO Jack Koraleski was
17 recommending escalation of UP’s FSC program to be substantially more aggressive.
18 The very next day, Koraleski traveled to competitor CSX to play golf, socialize, and
19 discuss “fuel surcharge methodology.” Within one week, CSX’s leadership
20 abruptly reversed course, abandoning its recommended FSC reduction and adopting
21 a program matching UP’s escalation.
22        7.     On March 18, 2003, BNSF and NS senior executives met to discuss
23 “synchroniz[ing]” FSCs. Action items for the meeting attended by John Lanigan
24 (BNSF’s CMO) and Don Seale stated: “BNSF’s fuel surcharge is structured
25 differently than NS, CSX and UP. Should BNSF’s by [sic] synchronized with the
26 other big players in the industry?” The answer based on what followed: a
27 resounding yes.
28

                                               -4-                  Case No. ______________
                                                                                  COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 5 of 40 Page ID #:5




 1        8.    On March 20, 2003, CSX publicly announced a new, more aggressive
 2 FSC program with a lower trigger and higher base-rate multiplier. On March 31,
 3 2003, UP decided to adopt “the same approach as the CSXT.” On April 4, 2003,
 4 UP sent a “concurrence” to competitors that its new FSC program will “apply to
 5 most Union Pacific pricing documents for local and interline freight movements . . .
 6 .” Upon receipt, BNSF marketing officer Paul Anderson reacted ecstatically: “This
 7 is sweet !!! Just like the CSXT.”
 8        9.    On April 1, 2003, BNSF and CSX senior executives met. The agenda
 9 dictated that CSX’s CMO Mike Giftos and BNSF’s CMO John Lanigan were to
10 discuss “Fuel Surcharge.” Documents also reveal that, between April 2 and 6,
11 2003, NS’s Seale and BNSF’s Lanigan continued a prior discussion on “the fuel
12 surcharge issue” at a National Freight Transportation Association meeting.
13        10.   Similar to CSX’s abandonment of a less aggressive FSC regime
14 following a meeting with UP in March 2003, BNSF abandoned the internal
15 consideration of an FSC program that could have been fairer for shippers. Between
16 February and April 2003, BNSF had been “[l]eaning toward [a] Cost Per Mile” FSC
17 formula (a mileage-based FSC which could have better correlated the resulting
18 FSCs to actual fuel costs compared to the rate-based FSCs that Defendants broadly
19 implemented during the conspiracy), but abandoned this approach. Instead, BNSF
20 and UP adopted nearly identical rate-based FSCs. An internal NS analysis found
21 that “Once [UP’s $1.35 trigger] kicks in, it exactly matches the BNSF FSC
22 percentage progression, including lag times and effective dates.”
23        11.   Defendants’ employees recognized these new FSCs were not genuine
24 fuel cost recovery mechanisms as Defendants sought to portray. For example, on
25 March 19, 2003, CSX’s Director of Market Strategy John Couch explained that
26 while the coordinated FSC “seems somewhat benevolent, it is actually a large
27 increase in fuel surcharge billings – maybe as much as 100%.” On April 7, 2003,
28 NS’s Manager of Pricing Systems Pat Glennon recounted “[t]he case in favor of

                                             -5-                  Case No. ______________
                                                                                COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 6 of 40 Page ID #:6




 1 adopting the CSXT standard” to Don Seale and AVP Charlie Brenner, writing the
 2 “CSXT standard clearly produces significantly more compensation, and it does it
 3 sooner and more consistently.” On April 29, 2003, Glennon told Seale that “[b]y
 4 dropping the base to $23 per barrel, raising the percentage yield and talking [sic] it
 5 sooner, the change is in fact a blatant general rate increase, and will appear so to
 6 customers.”
 7         12.    Glennon was correct that customers saw the rate increases for what
 8 they were and were outraged. Handwritten notes from a June 2003 meeting between
 9 CSX and UP’s senior executives – including (i) CSX’s CEO Michael Ward, EVP
10 and COO Al Crown, CMO Mike Giftos, EVP Clarence Gooden, VP of Strategic
11 Planning Les Passa, and Alan Blumenfield and (ii) UP’s CEO Dick Davidson,
12 President and COO Ike Evans, CMO Jack Koraleski, Head of Operations Dennis
13 Duffy, SVP Charley Eisele, VP and CIO Merill Bryan – reflect that the companies’
14 senior executives discussed their FSC formulas and the “outcry” they were facing
15 from the initial rollout of their new FSC regimes. The notes also state that “Both
16 roads starts [sic] at a $23 trigger,” reflecting an explicit discussion of the strike price
17 above which their FSCs were triggered, and that the competitors “[m]ay have to
18 revisit $23 if [fuel prices] stay high.”
19         13.    But, once the conspiracy was underway, they no longer had to fear
20 customer loss as their imposition of these rate-based FSCs industry-wide meant that
21 customers had no leverage to threaten taking business elsewhere. As an internal
22 BNSF report from 2005 recognized, however, this only worked because Defendants
23 adhered to the scheme: “it would only take one competitor to abandon this in an
24 attempt to gain market share to cause this to fall.”
25         14.    And, instead of undercutting their competitors to gain market share and
26 maximize their economic interests, Defendants maintained the scheme and imposed
27 policies designed to ensure their new “standard” or “published” FSCs were enforced
28

                                                 -6-                   Case No. ______________
                                                                                    COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 7 of 40 Page ID #:7




 1 broadly across their customers without the waivers and discounts they had
 2 frequently offered between 2000 and 2002:
 3               BNSF: On April 9, 2003, BNSF ordered, “Effective immediately and
 4                 urgently per John Lanigan. Authority to omit FSC provision is to be
 5                 granted to VP’s only (who will also clear with John).” On March 11,
 6                 2004, Chief Economist Samuel Kyei recounted the company’s policy
 7                 that “Contracts requiring [CEO Matthew Rose’s] signature but
 8                 excluding full fuel surcharge provisions will not be signed.”
 9               UP: On December 22, 2003, a sales representative explained to a
10                 customer, “As a company policy, all contracts without fuel language
11                 will have fuel language upon renewal. This is a mandate by UP
12                 management, I have no choice.”
13               CSX: A May 2004 policy memorandum clarified that all CSX traffic
14                 would be “subject to fuel surcharge.” EVP of Sales and Marketing
15                 Clarence Gooden stated that any exception had to come through him
16                 and that he had zero exceptions as his goal. In 2006, VP of Industrial
17                 Products Kyle Hancock directed, “NO ONE is authorized to approve a
18                 renewal with [a base rate] increase of less than 10%” and “NO ONE is
19                 authorized to approve a deal WITHOUT Fuel Surcharge.”
20               NS: A 2004 email from Don Seale to his subordinates mandated “no
21                 deviation from NS’s published FSC without [his] prior approval.” He
22                 also rejected any negotiations to forego base rate increases in return for
23                 FSC application as a “shell game.”
24        15.      In the fall of 2003, BNSF and UP initiated an effort in the Association
25 of American Railroads (“AAR”) to get all Defendants to agree to remove fuel costs
26 out of the weighted RCAF and AAI indices (which already permitted the
27 Defendants to recover all of their fuel costs), so that they could more easily charge
28 artificially high FSCs as a revenue enhancement mechanism. As a result, the

                                                 -7-                  Case No. ______________
                                                                                    COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 8 of 40 Page ID #:8




 1 AAR—whose board was dominated by Defendants—created an unprecedented All
 2 Inclusive Index Less Fuel (“AIILF”). Defendants’ conspiratorial implementation of
 3 the AIILF allowed Defendants to move away from use of the RCAF and more easily
 4 apply their FSCs.
 5         16.    Defendants worked tirelessly to achieve 100 percent FSC coverage
 6 across their customers. All four Defendants pursued 100 percent participation goals
 7 and tracked their progress toward attaining that goal. Defendants also policed the
 8 conspiracy by exchanging FSC coverage data with one another. In addition,
 9 Defendants started their negotiations using the standard FSC formula, meaning that
10 any deviations from that standard FSC application still resulted in supracompetitive
11 all-in rates for shippers. Even shippers with “captive” facilities (i.e., facilities
12 served by only one of the Defendants) suffered from the conspiracy. For example,
13 NS’s chief executive officer, Charles W. Moorman, testified before Congress in
14 2007 that even captive shippers are subject to “competitive constraints [that] are
15 real,” and he expressly acknowledged that “even where there is only one railroad
16 serving a facility, there are market factors at play.”
17         17.    Directly undermining the pretense that the FSCs were genuine fuel cost
18 recovery mechanisms, as oil prices skyrocketed from approximately $40 to $150 per
19 barrel during the Relevant Period, so did Defendants’ profits. A Senate Commerce
20 committee report concluded that a “review of the largest four railroads’ [SEC]
21 filings shows just how profitable the large rail companies have become over the last
22 decade,” and included the following chart documenting the significant growth in
23 profits during the Relevant Period:
24
25
26
27
28

                                                 -8-                   Case No. ______________
                                                                                    COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 9 of 40 Page ID #:9




 1
 2
 3
 4
 5
 6
 7
 8
 9        18.      An independent 2007 study commissioned by the American Chemistry
10 Council and Consumers United for Rail Equity (“CURE”) similarly found that the
11 difference between Defendants’ FSC revenue (as publicly reported or estimated) and
12 Defendants’ publicly reported actual fuel costs during the period from 2003 through
13 the First Quarter of 2007 came to over $6 billion.
14        19.      Defendants also attributed their record revenues to FSCs. For example:
15               NS’s 2006 “[r]ailway operating revenues increased $880 million,
16                 reflecting higher rates, including fuel surcharges that accounted for
17                 about 40% of the increase and modestly higher traffic volume.”
18               BNSF’s freight revenues “increased 15 percent [in 2006] to a record
19                 high of $14.5 billion on double-digit increases in each of our four
20                 business units.” “Growth in prices and fuel surcharges drove average
21                 revenue per car/unit up 9 percent in 2006 to $1,367 from $1,258 in
22                 2005.”
23               UP “achieved record revenue levels [in 2006] in all six of our
24                 commodity groups, primarily driven by better pricing and fuel
25                 surcharges.”
26               CSX’s operating revenue increased $948 million in 2006; “the primary
27                 components of the revenue gain” were “continued yield management
28

                                                -9-                  Case No. ______________
                                                                                   COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 10 of 40 Page ID #:10




  1               and the Company’s fuel surcharge program, which drove revenue per
  2               unit across all major markets.”
  3                                         PARTIES
  4         20.   Plaintiff California Steel Industries, Inc. is a corporation organized
  5 under the laws of the State of Delaware, with its principal places of business at 1
  6 California Steel Way, Fontana, California 92335. California Steel is a steel
  7 processing and finishing company that operates a facility in Fontana, California that
  8 produces hot rolled, pickled and oiled, galvanized, and cold rolled sheet, and electric
  9 resistance welded pipe, and then distributes those products to purchasers across the
 10 country. During the Relevant Period, California Steel purchased unregulated rail
 11 freight transportation services directly from one or more of the Defendants to
 12 transport raw materials and other items incident to the production of steel products
 13 to its facility in Fontana, California and to transport its finished steel products from
 14 that facility to distributors and end customers nationwide. As a proximate result of
 15 the conspiracy described herein, California Steel paid FSCs in connection with the
 16 unregulated rail freight transportation services obtained from Defendants that it
 17 would not have paid in the absence of the conspiracy; and therefore the prices
 18 California Steel paid to Defendants during the Relevant Period for those unregulated
 19 rail freight transportation services on which FSCs were imposed were greater than
 20 the prices California Steel would have paid absent the conspiracy alleged herein.
 21 California Steel has therefore been injured in its business and property by reason of
 22 Defendants’ antitrust violations.
 23         21.   Defendant CSX has its principal place of business at 500 Water St.,
 24 Jacksonville, Florida 32202. CSX is a major freight railroad operating primarily in
 25 the eastern United States and Canada. CSX has railway lines throughout the eastern
 26 United States, and maintains coordinated schedules with other rail carriers to handle
 27 freight to and from other parts of the country (including in this District).
 28

                                                -10-                  Case No. ______________
                                                                                    COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 11 of 40 Page ID #:11




  1         22.   Defendant NS has its principal place of business at Three Commercial
  2 Place, Norfolk, Virginia 23510. NS is a major freight railroad operating primarily in
  3 the eastern United States. NS has railway lines throughout the eastern United
  4 States, and maintains coordinated schedules with other rail carriers to handle freight
  5 to and from other parts of the country (including in this District).
  6         23.   Defendant BNSF has its principal place of business at 2650 Lou Menk
  7 Drive, Fort Worth, Texas 76131. BNSF is a major freight railroad operating
  8 primarily in the western United States. BNSF has railway lines throughout the
  9 middle and western United States, and maintains coordinated schedules with other
 10 rail carriers to handle freight to and from other parts of the country (including in this
 11 District).
 12         24.   Defendant UP has its principal place of business at 1400 Douglas
 13 Street, Omaha, Nebraska 68179. UP is a major freight railroad operating primarily
 14 in the western United States. UP has railway lines throughout the western United
 15 States, and maintains coordinated schedules with other rail carriers to handle freight
 16 to and from other parts of the country (including in this District).
 17                             JURISDICTION AND VENUE
 18         25.   This action is brought under Section 4 of the Clayton Act, 15 U.S.C.
 19 § 15, to recover treble damages and reasonable attorneys’ fees and costs from
 20 Defendants for the injuries sustained by Plaintiff by reasons of Defendants’
 21 violations of Section 1 of the Sherman Act, 15 U.S.C. § 1.
 22         26.   Jurisdiction of this Court is founded on 15 U.S.C. §§ 15 and 22, and 28
 23 U.S.C. §§ 1331 and 1337.
 24         27.   Venue is proper in this judicial District pursuant to 15 U.S.C. § 15(a)
 25 and 22 and 28 U.S.C. § 1391, because during the Relevant Period one or more of the
 26 Defendants resided, transacted business, were found, or had agents in this District,
 27 and a substantial part of the events giving rise to Plaintiff’s claims occurred, and a
 28

                                                -11-                  Case No. ______________
                                                                                    COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 12 of 40 Page ID #:12




  1 substantial portion of the affected interstate trade and commerce described below,
  2 has been carried out, in this District.
  3         28.   This Court has personal jurisdiction over each Defendant because, inter
  4 alia, each: (a) transacted business in this District; (b) directly or indirectly sold and
  5 delivered rail transportation services in this District; (c) has substantial aggregate
  6 contacts with this District; and (d) engaged in an illegal price-fixing conspiracy that
  7 was directed at, and had the intended effect of causing injury to, persons and entities
  8 residing in, located in, or doing business in this District.
  9                      INTERSTATE TRADE AND COMMERCE
 10         29.   During the Relevant Period, Defendants accounted for over 90 percent
 11 of all rail shipments within the United States. The AAR Policy and Economics
 12 Department reported that railroad total operating revenue in the United States in
 13 2006 exceeded $52 billion.
 14         30.   The activities of Defendants and their co-conspirators were within the
 15 flow of, and substantially affected interstate commerce. During the Relevant Period,
 16 Defendants sold and carried out rail shipments in a continuous and uninterrupted
 17 flow of interstate commerce to shippers and customers throughout the United States.
 18 Each Defendant and their co-conspirators used instrumentalities of interstate
 19 commerce to sell and market rail freight transportation services.
 20         31.   The unlawful activities of Defendants have had a direct, substantial,
 21 and reasonably foreseeable effect on interstate commerce.
 22                DEREGULATION OF THE RAILROAD INDUSTRY
 23         32.   Congress deregulated the railroad industry with passage of the Staggers
 24 Rail Act of 1980 (“Staggers Act”). This landmark legislation marked a dramatic
 25 change in the evolution of U.S. railroads. After decades of regulatory control over
 26 virtually every aspect of their economic operations, railroads were free to set market
 27 rates for rail transportation.
 28

                                                 -12-                  Case No. ______________
                                                                                     COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 13 of 40 Page ID #:13




  1         33.    Prior to the Staggers Act, railroads for freight transport generally would
  2 only charge the published tariff rates filed by the railroads with the Interstate
  3 Commerce Commission (“ICC”). During that era of full regulation, railroads could
  4 apply to the ICC for across-the-board rate increases, which could lawfully be
  5 implemented on a collective basis.
  6         34.    Today, by contrast, 80 percent or more of all rail shipments move under
  7 private transportation contracts, which are not rate-regulated, or are otherwise
  8 exempt from rate regulation. For all of this rate-unregulated traffic, the railroads
  9 cannot turn to some agency – like the previously-existing ICC – to obtain across-
 10 the-board increases in freight rates, nor can the railroads lawfully collude to set
 11 those rates.
 12         35.    Since 1980, the number of Class I railroads has declined dramatically,
 13 from 35 at the time of passage of the Staggers Act to just seven today (two of which
 14 are owned by Canadian entities). The railroad industry is now (and was during the
 15 Relevant Period) highly concentrated: four of these railroads – Defendants BNSF,
 16 UP, CSX and NS – operate more than 90 percent of all railroad track in the U.S. and
 17 in 2006 accounted for nearly $50 billion in total annual revenue. Given the high
 18 fixed costs in the railroad industry and its significant barriers to entry (i.e., the need
 19 to invest in a vast network of tracks, stations, yards, and switching facilities that take
 20 decades to develop, and require onerous regulatory and environmental reviews and
 21 approval), there is only a fringe or niche market of smaller carriers, and the
 22 competition offered by these small carriers is negligible.
 23         36.    Although the reason for deregulation of the railroad industry was to
 24 promote competition and lower freight rates, it is now clear that the opposite has
 25 come true – railroads are collectively charging shippers supracompetitive rates.
 26
 27
 28

                                                 -13-                   Case No. ______________
                                                                                     COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 14 of 40 Page ID #:14




  1     DEFENDANTS SEEK UNSUCCESSFULLY TO RAISE RATES BEFORE
                        THE RELEVANT PERIOD
  2
            37.    For many years before the Relevant Period, Defendants confronted a
  3
      long-term, structural decline in rail freight rates. Indeed, according to the Surface
  4
      Transportation Board, Office of Economics, Environmental Analysis &
  5
      Administration Section of Economics, Study of Railroad Rates: 1985-2007,
  6
      “inflation-adjusted rail rates declined in every year but one from 1985 through
  7
      2004.” Figure 1 from the Study of Railroad Rates evidences that trend:
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
            38.    Between 2000 and early 2003, the three-year period preceding the
 22
      Relevant Period, Defendants unilaterally took various actions designed to increase
 23
      rail freight prices and revenues. These uncoordinated actions included, among other
 24
      things, unilateral attempts by the individual Defendants to apply stand-alone FSCs.
 25
      Indeed, in March 2001, Defendants considered but expressly decided not to create
 26
      an industry-standard FSC.
 27
 28

                                                 -14-                  Case No. ______________
                                                                                    COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 15 of 40 Page ID #:15




  1         39.      During this period, Defendants acting on their own had limited success
  2 when trying to boost rates and revenues including through FSCs. The trend
  3 reflected in the STB data above was brought about by various factors, including
  4 what Defendant CSX characterized in an internal analysis as “some very vicious
  5 historical price wars” and “destructive pricing for rail share.” A 2002 BNSF “risk
  6 assessment” described this problem, while at the same time foreshadowing the
  7 eventual coordination Defendants would agree upon to solve this problem:
  8         The dynamic that is involved in that is our competition, particularly in the rail
            industry, not being able to improve revenue through adequate rate increases.
  9
            We need to be able to achieve price rate improvement. How can we do this if
 10         the other competing railroads do not do this at the same time? We are still not
            together as an industry. We are fighting for revenue share as opposed to
 11
            rate adequacy.
 12
            40.      During this era of competition, Defendants’ efforts to impose FSCs
 13
      were met by customer resistance and FSCs were applied only sporadically to a
 14
      limited number of shippers. During this period, Defendants acknowledged their
 15
      failure to contract for and collect FSCs. By way of example:
 16
 17          NS: In June 2000, VP Thomas Brugman reported, “Customers are picking
                  up on the surcharge situation and are starting to get nasty.” VP Jeffrey
 18
                  Heller directed his group to “discontinue billing and waive outstanding
 19
                  [FSCs] immediately” for “[c]ontract customers who have refused to pay
 20
                  the FSC and are not paying it.” The same month, Director of Marketing
 21
                  Ken Yopp made plans to keep “track of lost business [sic] account [sic] the
 22
                  FSC.” In September 2002, manager of pricing systems Pat Glennon
 23
                  reported to SVP of Marketing Services Don Seale that “[c]ustomers are
 24
                  now more attuned to fuel issues and are less inclined to agree to a
 25
                  surcharge clause,” and that eastern competitor CSX “appear[s] to be more
 26
                  lax in applying the surcharge to private authorities” and “[t]his does have
 27
 28

                                                  -15-                  Case No. ______________
                                                                                        COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 16 of 40 Page ID #:16




  1           competitive implications for NS.” Glennon testified that in 2001 and 2002,
  2           FSCs were only “theoretically billable.”
  3         CSX: In August 2000, CSX reported at a staff meeting that it could collect
  4           only 67.4 percent of the then-modest FSCs it had billed over the preceding
  5           nine months. EVP of Sales and Marketing Clarence Gooden testified that
  6           CSX’s FSC coverage was “very low” and that he was “embarrassed” by
  7           the figure.
  8         BNSF: In May 2002, BNSF’s Enterprise Wide Risk Assessment
  9           explained, “We are challenged to mitigate the risk through fuel surcharges,
 10           particularly as the UP does not use a fuel surcharge in the competitive
 11           marketplace. . . . The trucking industry uses fuel surcharges but our rail
 12           competitors do not and we therefore are hard pressed to achieve it. We do
 13           loose [sic] business because of that and we may have to lower margin in
 14           other aspects in order to keep the business with the surcharges where we
 15           do apply it.” In January 2003, EVP and CMO Charles Schultz told
 16           Chairman, President, and CEO Matthew Rose and other executives, “any
 17           increase in fuel surcharges would result in a decrease in prices of the
 18           same amount in order to remain competitive.” Schultz’s successor John
 19           Lanigan testified BNSF’s FSC coverage was “low” in January 2003 – “in
 20           the 25 to 30 percent range.”
 21         UP: Current EVP and CFO Robert Knight Jr. testified that between 2000
 22           and 2002, “[t]here were some isolated situations where there were
 23           surcharges, but . . . no policy position.” UP implemented an FSC program
 24           in December 2002, but initially limited the application of that program to
 25           certain tariffs and circulars and exempted private shipments in its
 26           Industrial Products group from FSCs. This was true even though FSCs
 27           were generally not triggered and only “theoretically billable.” And in
 28           April 2003, Director Bob Toy reported, “Fuel surcharge $ are melting

                                              -16-                  Case No. ______________
                                                                                    COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 17 of 40 Page ID #:17




  1              away at the competition. In a downward-pressure environment, what’s on
  2              paper must not work in the real world.”
  3        41.      The reason Defendants were not able to achieve broader FSC coverage
  4 was clear: Defendants were concerned about losing business to other Defendants
  5 that did not apply FSCs, made concessions, or otherwise applied FSCs less
  6 aggressively. Defendants expressed these concerns internally and, in fact, lost
  7 business through FSC competition. Each Defendant also frequently agreed not to
  8 apply FSCs in the face of shipper objections.
  9        42.      For example, in May 2002, BNSF reported that it was challenging to
 10 impose FSCs because its main western competitor, “UP[,] does not use a fuel
 11 surcharge in the competitive marketplace.” It continued, “rail competitors do not
 12 [use FSCs] and we therefore are hard pressed to achieve it. We do loose [sic]
 13 business because of that and we may have to lower margin in other aspects in order
 14 to keep the business with the surcharges where we do apply it.” In January 2003,
 15 NS reported that its main eastern competitor CSX “appear[s] to be more lax in
 16 applying the surcharge to private authorities” and “[t]his does have competitive
 17 implications for NS.”
 18        43.      And, in May 2003, BNSF announced that it would reduce its standard
 19 FSC to 2 percent from 5 percent in May 2003 because a 5 percent FSC “would be
 20 significantly higher than several competing railroads and that we might place
 21 ourselves, as well as our patrons, at a competitive disadvantage.” In response, UP
 22 observed internally that “Fuel surcharge $ are melting away at the competition. In a
 23 downward-pressure environment, what’s on paper must not work in the real world.”
 24        44.      Another impediment to broad application of FSCs during this period
 25 was the so-called Rail Cost Adjustment Factor, or “RCAF.” The RCAF is a
 26 weighted index that accounts for all significant input costs, including fuel. The
 27 RCAF was utilized in multi-year contracts as a formula to adjust prices to account
 28 for increasing (or decreasing) input costs.

                                                -17-                Case No. ______________
                                                                                 COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 18 of 40 Page ID #:18




  1        45.    Defendants recognized that imposing a stand-alone FSC where fuel
  2 price increases were already covered by the RCAF would be perceived by shippers
  3 as “double dipping.” For example, Pat Glennon, at the time NS’s director of price
  4 administration, observed that “[p]hilosophically, it is hard to defend applying both a
  5 FSC and an index based rail cost recovery formula, particularly now that we are
  6 significantly increasing the FSC percentages.”
  7        46.    As a result, the number of shippers covered by stand-alone, rate-based
  8 FSCs was relatively low before the Relevant Period, and FSCs did not contribute
  9 significantly to Defendants’ revenues or bottom lines.
 10       DEFENDANTS CONSPIRE IN 2003 TO RAISE PRICES BY
    ESTABLISHING AND BROADLY ENFORCING A COORDINATED RATE-
 11   BASED FSC PROGRAM AS MEANS TO INCREASE ALL-IN RATES
 12        47.    By 2003, Defendants’ initial attempts to apply rate-based FSCs on their
 13 own taught them an important lesson: they could not achieve their revenue
 14 enhancement objectives unless the FSC was widely applied on a coordinated basis
 15 by all four Defendants. Absent coordination, a railroad seeking to impose FSCs
 16 more aggressively than its competitors would risk losing business to another railroad
 17 who imposed no FSC or whose FSC policies were more flexible. By early 2003, it
 18 became apparent to Defendants that they would encounter difficulties making their
 19 FSC policies “stick” absent an industry-wide agreement.
 20        48.    Thus, beginning in the spring of 2003, Defendants’ senior executives –
 21 including their CEOs and top sales/marketing executives – engaged in an
 22 extraordinary series of in-person meetings, phone calls, and email communications
 23 concerning the establishment of a new FSC program. The purpose of these
 24 communications was to discuss, and agree upon, FSC policies and practices
 25 intended to apply across-the-board to shippers industry-wide.
 26        49.    The FSC programs that Defendants implemented between March 2003
 27 and January 2004 by mutual agreement are exactly the sort of industry-standard FSC
 28 that Defendants’ senior executives discussed.

                                              -18-                  Case No. ______________
                                                                                 COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 19 of 40 Page ID #:19




  1        50.    On March 11, 2003, CSX internally recommended making changes to
  2 its FSC program that would have significantly reduced the surcharges applied to
  3 shippers’ base rates.
  4        51.    That same day, UP issued a “Revised Fuel Surcharge
  5 Recommendation” and “Proposal” attributed to UP CMO Jack Koraleski. Under the
  6 UP “Revised” proposal, FSCs were more aggressive, escalating at roughly twice the
  7 rate of the formula CSX had internally recommended. The “Revised Surcharge
  8 proposal” retained the $28 West Texas Intermediate (“WTI”) strike price of UP’s
  9 existing program but would increase by 0.4 percent for every $1 increase in the WTI
 10 index, compared to UP’s existing formula, which called for a 2.0 percent increase
 11 for every $5 increase in the WTI index.
 12        52.    The following day, Koraleski traveled to CSX to play golf, socialize,
 13 and discuss “fuel surcharge methodology.” Beforehand, Koraleski and CSX’s
 14 executive vice president of sales and marketing, Clarence Gooden, “talked on” the
 15 subject of “[f]uel surcharge methodology.”
 16        53.    On March 19 and 20, 2003, within one week of the UP-CSX meeting
 17 on “fuel surcharge methodology,” CSX publicly announced a new FSC policy. The
 18 program retained the lower $23 WTI trigger that CSX had proposed but abandoned
 19 the planned change to a relaxed escalation schedule, and instead adopted the more
 20 aggressive escalation formula contemplated in UP’s “Revised Surcharge proposal.”
 21 Thus, under CSX’s new FSC policy, CSX would assess a 0.4 percent FSC when the
 22 price of oil on the WTI index exceeded $23 per barrel, and an additional 0.4 percent
 23 for every dollar increase above $23.48.
 24        54.    Further, unlike its predecessor program, which required the price of oil
 25 to exceed the threshold price ($28 per barrel under the old program) for 30
 26 consecutive days, CSX’s new program would be based on the average price of oil
 27 from the preceding month. CSX reasoned that while these modifications to its FSC
 28

                                              -19-                  Case No. ______________
                                                                                  COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 20 of 40 Page ID #:20




  1 program might “seem[] somewhat benevolent,” they would actually result in “a
  2 large increase in fuel surcharge billings – maybe as much as 100%.”
  3        55.     On March 31, 2003, less than two weeks after CSX’s announcement,
  4 UP decided to adopt “the same approach as the CSXT.” Following the CSX
  5 approach, UP would impose a 0.4 percent FSC at a monthly-average WTI “trigger”
  6 price of $23 (i.e. the index price at which FSCs begin), and assess an additional 0.4
  7 percent charge for every dollar increase in the WTI index above $23. BNSF, which
  8 had previously discussed the need for a “synchronized” FSC policy with NS, had a
  9 predictably positive reaction to UP’s announcement: “This is sweet!!!! Just like the
 10 CXST.”
 11        56.     On March 18, 2003, NS and BNSF senior executives – including NS’s
 12 Chairman, President, and CEO David Goode, Vice Chairman and COO Steve
 13 Tobias, Vice Chairman and CFO Hank Wolf, VP and CMO Ike Prillaman, SVP of
 14 Planning Jim McClellan, VP of Intermodal Mike McClellan, SVP of Transportation
 15 Mark Manion, SVP of Marketing Services Don Seale, BNSF’s Chairman, President,
 16 and CEO Matt Rose, current President and CEO and then-VP and COO Carl Ice,
 17 CMO John Lanigan, CFO Tom Hund, VP of Network Strategy Pete Rickershauser,
 18 VP of Consumer Products and head of intermodal activities Steve Branscum – met
 19 and discussed how the FSC programs of all four Defendants were structured, and
 20 then adopted an “action item” for the BNSF and NS senior marketing officers to
 21 address “synchroniz[ing]” BNSF’s FSC program with the programs of the other
 22 Defendants. This discussion point was assigned to NS’s Seale and BNSF’s Lanigan.
 23        57.     On March 27, 2003, Seale wrote to Lanigan that at an upcoming trade
 24 association meeting, he wanted to talk about “the fuel surcharge issue we discussed
 25 in Norfolk.”
 26        58.     The trade association meeting was the biannual National Freight
 27 Transportation Association (“NFTA”) meeting that took place on April 2-6, 2003 at
 28 the Wigwam resort, in Litchfield Park, Arizona. Each of the Defendants attended

                                              -20-                  Case No. ______________
                                                                                 COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 21 of 40 Page ID #:21




  1 the meeting. Almost immediately following the NFTA meeting, a new internal
  2 directive was issued at BNSF that was designed to ensure across-the-board FSC
  3 application: “Effective immediately and urgently per John Lanigan[:] Authority to
  4 omit FSC provision is to be granted to VP’s only (who will also clear with John).”
  5          59.   On April 1, 2003, CSX CMO Mike Giftos and BNSF CMO John
  6 Lanigan met in Jacksonville, Florida to discuss “Fuel Surcharge.”
  7          60.   In early 2003, BNSF had been leaning toward a mileage-based FSC
  8 and trying to drum up support within the industry for a mileage-based FSC formula.
  9 But on May 7, 2003 – approximately one month after the NFTA meeting and its
 10 meeting with CSX – BNSF abandoned that effort. Instead, it changed its FSC
 11 program to make it more aggressive by decreasing the formula’s trigger price from
 12 an amount based on the per-gallon price of diesel fuel reflected in the On-Highway
 13 Diesel Fuel (“HDF”) index, to $1.25, a number that “reflected the $23 WTI crude
 14 price used by UP.”
 15          61.   Moreover, before this time, the FSC had been adjusted monthly based
 16 on the WTI Index. The BNSF FSC had been based on the HDF Index. In or about
 17 July 2003, however, UP switched to the HDF Index. From that point on, BNSF and
 18 UP (the “Western Railroads”) moved in lockstep and charged the exact same FSC
 19 percentage for each month of the Relevant Period.
 20          62.   BNSF and UP agreed to administer the HDF Index in precisely the
 21 same way. Whenever the U.S. average price of diesel fuel as measured by the HDF
 22 Index equaled or was lower than $1.35 per gallon, no FSC was applied. When the
 23 HDF Index exceeded $1.35 per gallon, however, BNSF and UP both applied an FSC
 24 of 0.5 percent for every five cent increase above $1.35 per gallon. So, for example,
 25 if the HDF Index rose to $1.55 per gallon, BNSF and UP would apply an FSC of 2
 26 percent. The FSC would increase 2 percent for every 20 cent increase in the HDF
 27 Index.
 28

                                              -21-                 Case No. ______________
                                                                                COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 22 of 40 Page ID #:22




  1         63.    The Western Railroads also coordinated when they would change their
  2 FSC. They agreed that the FSC would be applied to shipments beginning the
  3 second month after the month in which there was a change in the HDF Index
  4 average price calculation. So, for example, if the HDF Index average price changed
  5 in January, the Western Railroads would announce their new FSC percentage on
  6 February 1 (always on the first day of the month), and then apply the FSC to
  7 shipments in March. The Western Railroads published their monthly FSC
  8 percentages on their websites, making any deviation from cartel pricing easily
  9 detectable.
 10         64.    The Western Railroads’ agreed-upon coordination is reflected in their
 11 simultaneous selection and adoption of the same novel, arbitrary, and complex
 12 combination of features for their FSC programs, including use of the HDF Index for
 13 FSCs, setting the trigger point at $1.35 per gallon of diesel fuel, and applying the
 14 FSC in the second calendar month after the HDF Index average price had changed.
 15 The similarities are both too precise and too comprehensive to have been
 16 independent responses to any common market phenomenon that the Defendants
 17 were facing.
 18         65.    UP’s move to the same fuel price index used by BNSF in July of 2003
 19 is striking evidence of concerted conduct in light of the fact that, just two months
 20 before, UP had announced a different modification to its existing FSC program. In
 21 April of 2003, UP made modifications to the trigger points it used for adjusting
 22 FSCs in its program, but did not change the index it employed. The fact that, just
 23 two months later, UP switched indices and began charging exactly the same FSCs as
 24 BNSF is further evidence that this switch was the result of concerted conduct.
 25         66.    As to NS, between March 2003 and December 2003, while positioning
 26 itself to quickly implement the FSC first announced by CSX, NS had regular
 27 discussions with the other Defendants, including discussions of what FSC was
 28 “acceptable” to them and the desirability of an industry-standard FSC.

                                               -22-                  Case No. ______________
                                                                                  COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 23 of 40 Page ID #:23




  1         67.     As it had planned and prepared for from March 2003 onward, NS
  2 announced in January 2004 that it was adopting, effective March 1, 2004, a new
  3 FSC policy, which mimicked the policy announced by CSX in March 2003 and was
  4 intended to “standardize” NS’s FSC with the FSCs of the other Defendants. As with
  5 CSX’s program, NS would assess a 0.4 percent FSC when the price of oil on the
  6 WTI index exceeded $23 per barrel, and an additional 0.4 percent for every dollar
  7 increase thereafter. Also like CSX, NS’s program would be based on the average
  8 price of oil for the preceding month rather than the prior requirement of thirty
  9 consecutive days.
 10         68.     After NS’s announcement, all four Defendants had essentially uniform
 11 FSCs and remained in synch throughout the Relevant Period.
 12               PUBLICATION OF THE AIILF AND FIXING FSC RATES
 13         69.     Even after having agreed to coordinate their FSCs, however,
 14 Defendants still faced a significant barrier to widespread use of FSCs: widely-used
 15 private contracts had cost escalation provisions that already accounted for fuel costs.
 16 BNSF, UP, CSX and NS agreed to solve this problem by conspiring to remove fuel
 17 from the widely-used cost escalation indexes, thereby paving the way for
 18 widespread imposition of the new FSC program in which all four of the Defendants
 19 could participate, and from which all four could earn excessive profits.
 20         70.     In the fall of 2003, BNSF and UP initiated an effort in the AAR to get
 21 all Defendants to agree to take fuel costs out of the weighted RCAF and AII, and
 22 instead apply artificially high FSCs as a revenue enhancement mechanism: that is,
 23 use the “surcharge” to charge a percentage increase on the total cost of the freight
 24 transport, regardless of the actual cost of fuel for that transport job.
 25         71.     Pursuant to the agreements among Defendants BNSF, UP, CSX and
 26 NS, the Defendants, who dominate the AAR board, caused the AAR to announce in
 27 December 2003 the creation of an unprecedented, new All Inclusive Index Less Fuel
 28 (the AIILF). This new index was similar to the AII and the RCAF, except that this

                                                 -23-                  Case No. ______________
                                                                                   COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 24 of 40 Page ID #:24




  1 new index excluded fuel as a component. The AAR announcement in December
  2 2003 stated: “This issue of AAR Railroad Cost Indexes inaugurates a new index:
  3 the All-Inclusive Index Less Fuel. This index is calculated using the same
  4 components and methods as the All-Inclusive Index uses for the Rail Cost
  5 Adjustment Factor, with the exception of the exclusion of the fuel component.”
  6 This announcement, and the underlying decision to create the new index, were the
  7 collective action of the Defendants, and could not have been accomplished without
  8 the conspiracy. The new AIILF specified the fourth quarter of 2002 as its base
  9 period.
 10         72.   Defendants BNSF, UP, CSX and NS conspired to cause the AAR to
 11 inaugurate the AIILF so that they could begin assessing separate, stand-alone FSCs,
 12 applied against the total cost of rail freight transportation, and coordinate that
 13 practice. The creation of this new index was an important, carefully-planned step
 14 taken collectively by the Defendants to allow implementation and continuation of
 15 their price fixing conspiracy – a conspiracy that would enable the Defendants to
 16 widely impose price increases on the entire cost of rail freight transport and thereby
 17 obtain additional revenues far beyond any actual increases in fuel costs. This step
 18 was a notable departure from past practice, and marked the first time that the AAR
 19 created a cost escalation index without a fuel cost component.
 20         73.   Defendant BNSF has admitted that it worked through the AAR to
 21 accomplish this revenue-generating measure in 2003. When asked how BNSF
 22 would be able to apply the new revenue-based FSCs into contracts with coal
 23 shippers, John Lanigan, BNSF’s Chief Marketing Officer, responded that BNSF
 24 would be able to do so because of the changes made to the RCAF through the AAR.
 25 Referring to Matthew K. Rose, BNSF’s Chairman, President, and CEO, Lanigan
 26 stated: “What happened last year, and Matt led the charge on there, is that there’s a
 27 new index that [the AAR] has that’s basically an index without fuel. . . . So we’ll do
 28 RCAF less fuel plus a direct fuel surcharge in the future.” (Emphasis added.)

                                                -24-                  Case No. ______________
                                                                                    COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 25 of 40 Page ID #:25




  1        74.    Almost immediately after the announcement in December 2003 of the
  2 new AIILF (the cost escalation index without fuel), and pursuant to the conspiracy,
  3 Defendants CSX and NS (the “Eastern Railroads”), suddenly moved into lockstep
  4 with FSCs based on the WTI Index. This move into lockstep was part and parcel of,
  5 and flowed from, the aforementioned agreements reached and implemented by
  6 BNSF, UP, CSX and NS in late 2003.
  7        75.    Specifically, the Eastern Railroads agreed to apply an FSC whenever
  8 the monthly average WTI price exceeded $23 per barrel of crude oil. When that
  9 happened, the Eastern Railroads’ rates were increased 0.4 percent for every $1 that
 10 the price of WTI oil exceeded $23 per barrel. So, for example, if the price of WTI
 11 oil was $28 per barrel, the FSC percentage would be 2 percent. The FSC would be
 12 adjusted upward at 2 percent for every $5 increase in the WTI average price.
 13        76.    The Eastern Railroads also coordinated when they would change their
 14 FSC – two calendar months after the WTI Index had adjusted – thereby adopting the
 15 same FSC price timing used by the Western Railroads. For example, if the WTI
 16 average price exceeded $23 per barrel in January, the Eastern Railroads would
 17 assess the applicable FSC percentage to all bills of lading dated in the month of
 18 March. In this way, Defendants could apply exactly the same FSC percentage
 19 month after month. The Eastern Railroads published their monthly FSC percentages
 20 on their websites, making any deviation from cartel pricing easily detectable.
 21        77.    The Eastern Railroads’ coordination is reflected in their simultaneous
 22 selection and adoption of the same novel, arbitrary and complex combination of
 23 features for their FSC programs: including using the WTI Index for FSCs, setting
 24 the trigger point at $23 per barrel, and applying the FSC in the second calendar
 25 month after the average price of WTI oil had changed. The similarities, and the
 26 coordination with the Western Railroads, are too precise and too comprehensive to
 27 have been independent responses to any common market phenomenon that the
 28 Defendants were facing.

                                              -25-                  Case No. ______________
                                                                                 COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 26 of 40 Page ID #:26




  1         78.   There was no legitimate business justification or natural explanation for
  2 the collective action of BNSF, UP, CSX and NS to cause the AAR to adopt and
  3 publish the AIILF. Such a “revenue-based” FSC bore no direct relationship to
  4 Defendants’ actual increase in fuel costs. The FSC program was not a cost recovery
  5 mechanism, but a revenue enhancement measure that could only have been
  6 accomplished by the Defendants’ conspiratorial action of removing fuel from the
  7 widely used cost escalation indexes. The AII and RCAF both included a fuel cost
  8 component, and the Defendants had used these indices for decades to measure fuel-
  9 cost increases. As an empirical matter, the fuel component of the AII and RCAF
 10 would have permitted the Defendants to recover all of their increased fuel costs
 11 throughout the Relevant Period. Thus, the motivation of BNSF, UP, CSX and NS in
 12 collectively causing the adoption of the AIILF could not have been greater fuel cost
 13 recovery or more efficient fuel cost recovery.
 14         79.   The actions by Defendants thus were not independent responses to a
 15 common problem of increasing fuel costs. Rather, the only purpose in taking these
 16 collective actions was to begin wide application of more aggressive stand-alone
 17 FSCs to revenue (i.e., the entire base rate for the freight shipment), not costs; to act
 18 in concert with one another in setting FSC prices and demanding them from
 19 shippers and customers; and to ensure collective enforcement of the program. That
 20 is, pursuant to their conspiracy, Defendants would now be able to undermine
 21 resistance from shippers and begin across-the-board application of the supposed fuel
 22 cost increase percentage to the entire cost of the freight shipment (notwithstanding
 23 that fuel only accounts for a portion of the costs of the shipment). Through these
 24 collective actions, Defendants BNSF, UP, CSX and NS planned to use the stand-
 25 alone FSC as an easy way to dramatically increase profits without having to wait for
 26 new rail capacity to come on line to meet growing demand – so long as these
 27 railroads participated by not competing on FSC prices to undercut one another.
 28

                                                -26-                  Case No. ______________
                                                                                    COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 27 of 40 Page ID #:27




  1        80.    In November of 2004, BNSF’s CMO John Lanigan “visit[ed] with his
  2 railroad counterparts at the upcoming NEMC [Network Efficiency Management
  3 Committee] / SOMC [Safety & Operations Management Committee] meeting in
  4 Kansas City to judge the appetite for a mileage-based FSC program.” The other
  5 Defendants “pushed back as expected.” Again, Defendants had collectively
  6 rebuffed the concept of an FSC that could potentially be more correlated with actual
  7 fuel costs, agreeing instead to continue charging supracompetitive rate-based FSCs.
  8        81.    With the conspiracy underway, the two Western Railroads, using the
  9 HDF Index, moved in lockstep and charged virtually identical FSCs on a monthly
 10 basis throughout the Relevant Period. The chart below shows that the FSC
 11 percentages charged by the Western Railroads for freight shipments varied before
 12 the Relevant Period began, but were identical starting in July 2003:
 13          MONTHLY FSC PERCENTAGES -- WESTERN RAILROADS
 14                           MONTH         BNSF          UP
                               Jun-02        1%           0%
 15                            Jul-02        1%           0%
                              Aug-02         0%           0%
 16                           Sep-02         0%           0%
                              Oct-02         1%           0%
 17                           Nov-02         2%           0%
                              Dec-02        2.5%          0%
 18                            Jan-03        2%           2%
                              Feb-03         2%           2%
 19                           Mar-03        2.5%          2%
                              Apr-03        4.5%          2%
 20                           May-03         2%           2%
 21                            Jun-03       3.0%         2.0%
                               Jul-03       2.5%         2.5%
 22                           Aug-03        2.0%         2.0%
                              Sep-03        2.0%         2.0%
 23                           Oct-03        2.5%         2.5%
                              Nov-03        2.5%         2.5%
 24                           Dec-03        2.5%         2.5%
                               Jan-04       2.5%         2.5%
 25                           Feb-04        2.5%         2.5%
                              Mar-04        3.5%         3.5%
 26                           Apr-04        3.5%         3.5%
                              May-04        4.0%         4.0%
 27                            Jun-04       4.5%         4.5%
                               Jul-04       5.0%         5.0%
 28                           Aug-04        5.0%         5.0%

                                              -27-                 Case No. ______________
                                                                               COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 28 of 40 Page ID #:28




  1                          MONTH        BNSF          UP
                             Sep-04       5.0%         5.0%
  2                          Oct-04       6.0%         6.0%
                             Nov-04       7.0%         7.0%
  3                          Dec-04       9.0%         9.0%
                              Jan-05      9.0%         9.0%
  4                          Feb-05       8.0%         8.0%
                             Mar-05       7.5%         7.5%
  5                          Apr-05       8.0%         8.0%
                             May-05       10.0%        10.0%
  6                           Jun-05      10.5%        10.5%
                              Jul-05      9.5%         9.5%
  7                          Aug-05       10.5%        10.5%
  8                          Sep-05       11.5%        11.5%
                             Oct-05       13.0%        13.0%
  9                          Nov-05       16.0%        16.0%
                             Dec-05       18.5%        18.5%
 10                           Jan-06      13.5%        13.5%
                             Feb-06       12.0%        12.0%
 11                          Mar-06       12.5%        12.5%
                             Apr-06       12.5%        12.5%
 12                          May-06       13.5%        13.5%
                              Jun-06      15.0%        15.0%
 13                           Jul-06      16.5%        16.5%
                             Aug-06       16.5%        16.5%
 14                          Sep-06       17.0%        17.0%
                             Oct-06       18.0%        18.0%
 15                          Nov-06       15.5%        15.5%
                             Dec-06       13.0%        13.0%
 16                           Jan-07      13.0%        13.0%
                             Feb-07       14.0%        14.0%
 17                          Mar-07       12.5%        12.5%
                             Apr-07       12.5%        12.5%
 18                          May-07       14.5%        14.5%
                              Jun-07      16.0%        16.0%
 19
 20        82.   As detailed above, there also was uniformity among the Eastern

 21 Railroads in the monthly FSC percentages, based on the WTI Index, that they
 22 charged customers for most of the Relevant Period. The chart below shows that the
 23 FSC percentages charged by Defendants CSX and NS for carload shipments varied
 24 before the Relevant Period, but were identical starting in March 2004:
             MONTHLY FSC PERCENTAGES -- EASTERN RAILROADS
 25
 26                          MONTH         CSX          NS
                              Jun-03       2.4%         2%
 27                           Jul-03       2.4%         2%
                             Aug-03        3.2%         2%
 28                          Sep-03        3.2%         2%
                             Oct-03        3.6%         2%
                                            -28-                 Case No. ______________
                                                                              COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 29 of 40 Page ID #:29




  1                            MONTH          CSX          NS
                               Nov-03        2.4%         2.0%
  2                            Dec-03        3.2%         2.0%
                                Jan-04       3.6%         2.0%
  3                            Feb-04        4.0%          2%
                               Mar-04        4.8%         4.8%
  4                            Apr-04        4.8%         4.8%
                               May-04        5.6%         5.6%
  5                             Jun-04       5.6%         5.6%
                                Jul-04       7.2%         7.2%
  6                            Aug-04        6.4%         6.4%
                               Sep-04        7.2%         7.2%
  7                            Oct-04        8.8%         8.8%
  8                            Nov-04        9.2%         9.2%
                               Dec-04        12.4%        12.4%
  9                             Jan-05       10.4%        10.4%
                               Feb-05        8.4%         8.4%
 10                            Mar-05        9.6%         9.6%
                               Apr-05        10.0%        10.0%
 11                            May-05        12.8%        12.8%
                                Jun-05       12.4%        12.4%
 12                             Jul-05       10.8%        10.8%
                               Aug-05        13.6%        13.6%
 13                            Sep-05        14.4%        14.4%
                               Oct-05        16.8%        16.8%
 14                            Nov-05        17.2%        17.2%
                               Dec-05        16.0%        16.0%
 15                             Jan-06       14.4%        14.4%
                               Feb-06        14.8%        14.8%
 16                            Mar-06        17.2%        17.2%
                               Apr-061       15.6%        15.6%
 17                            May-06        16.0%        16.0%
                                Jun-06       18.8%        18.8%
 18                             Jul-06       19.2%        19.2%
                               Aug-06        19.2%        19.2%
 19
 20      1
            On April 24, 2006, NS announced that it would “revise its fuel surcharge
 21   program,” assessing a 0.3 percent surcharge when the price of oil on the WTI index
      exceeded $64 per barrel, and an additional 0.3 percent for every dollar increase
 22   above $64 per barrel. While NS claimed to the STB that it was rebasing because of
 23   a “decision to reduce its fuel surcharge percentage,” NS had calculated the rebased
      fuel surcharge “to bake in FSC [the existing fuel surcharges] to [base] rate.” NS had
 24   determined that a 16.4 percent base rate increase would allow it a “full % [fuel
 25   surcharge] pass thru” under the new program. Importantly, NS executives discussed
      the rebasing plan with its counterparts at the other Defendants, who recognized that
 26   the new FSC program was an economic wash compared to the program announced
 27   in late 2003 (which continued to apply to shippers under earlier contracts in any
      event).
 28

                                               -29-                 Case No. ______________
                                                                                  COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 30 of 40 Page ID #:30




  1                            MONTH          CSX          NS
                               Sep-06        20.8%        20.8%
  2                            Oct-06        20.4%        20.4%
                               Nov-06        16.4%        16.4%
  3                            Dec-06        14.4%        14.4%
                                Jan-07       14.8%        14.8%
  4                            Feb-07        16.0%        16.0%
                               Mar-07        12.8%        12.8%
  5                            Apr-07        14.8%        14.8%
                               May-07        15.2%        15.2%
  6                             Jun-07       16.4%        16.4%
  7         83.   In stark contrast to this uniformity in FSC percentages, fuel cost as a
  8 percentage of operating cost and fuel efficiency differs widely among the Defendant
  9 railroads. Absent collusion, it is extremely unlikely that Defendants, in both the east
 10 and the west, would independently price their FSCs to arrive at the identical
 11 percentage month after month, year after year. The fact that Defendants moved in
 12 uniform lockstep indicates that Defendants were coordinating their behavior and
 13 conspired to fix prices for FSCs. In addition, the advance announcements of each
 14 Defendant’s FSCs was an important implementation and enforcement mechanism
 15 for the conspiracy.
 16         84.   Although Defendants began to adjust their FSC programs after the
 17 2007 STB ruling discussed below – including, in some cases, by adopting mileage-
 18 based FSCs – Defendants continued to engage in discussions concerning FSCs
 19 following the STB ruling, and to apply rate-based FSCs that are the subject of this
 20 case to their shippers pursuant to agreements entered into before the STB Ruling.
 21         85.   While the above formulas and percentages reflect the FSCs applied by
 22 Defendants to their carload businesses (i.e., shipments that travel from origin to
 23 destination only by railcars), Defendants also coordinated with respect to the FSCs
 24 applied to their intermodal business (i.e., shipments that travel by rail and one other
 25 mode of transportation such as truck or ship).
 26         86.   The direct heads of Defendants’ intermodal businesses attended
 27 conspiratorial meetings. NS’s VP of Intermodal Mike McClellan and BNSF’s VP
 28 of Consumer Products and head of intermodal activities Steve Branscum

                                               -30-                  Case No. ______________
                                                                                   COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 31 of 40 Page ID #:31




  1 participated in the March 2003 meeting at which their railroads discussed how the
  2 FSC programs of all four Defendants were structured, and then adopted an “action
  3 item” for the BNSF and NS senior marketing officers to address “synchroniz[ing]”
  4 BNSF’s FSC program with the programs of the other Defendants. CSX’s Alan
  5 Blumenfield, his predecessor Les Passa, and UP’s Brad King EVP of Network
  6 Design and Integration participated in the June 2003 meeting at which CSX and
  7 UP’s senior executives discussed their FSC formulas, their FSC strike prices, and
  8 the “outcry” they were facing from the initial rollout of their new FSC regimes.
  9 UP’s intermodal group regularly imposed adjustable FSC provisions and their
 10 practice was to adjust them on ad hoc bases to align with BNSF’s FSCs. In fall of
 11 2003, CSX and BNSF officers exchanged percentages of intermodal business that
 12 “either had fuel surcharges or an escalator on the revenue.”
 13         87.    Moreover, Defendants’ intermodal business was led by the same senior
 14 executives who conspired to impose synchronized FSCs. Intermodal was not treated
 15 separately and apart from carload traffic. When Defendants met to conspire, they
 16 did not limit their discussions to carload traffic.
 17                 IMPLEMENTATION OF THE SCHEME:
            DEFENDANTS’ ACROSS-THE-BOARD APPLICATION OF FSCs
 18
            88.    Defendants recognized that their coordinated FSCs were more
 19
      aggressive and could generate substantially more revenue. For example, describing
 20
      the new FSC program that resulted from Defendants’ coordination, CSX’s John
 21
      Couch remarked: “While the above seems somewhat benevolent, it is actually a
 22
      large increase in fuel surcharge billings – maybe as much as 100%.” In addition, an
 23
      internal NS email from April 2003 remarked, “By dropping the base to $23 per
 24
      barrel, raising the percentage yield and talking [sic] it sooner, the change is in fact a
 25
      blatant general rate increase, and will appear so to customers.”
 26
            89.    Defendants recognized that their new aggressive FSC program could be
 27
      undermined by resistance from shippers and competition between the Defendant
 28

                                                 -31-                    Case No. ______________
                                                                                      COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 32 of 40 Page ID #:32




  1 railroads. A 2003 internal NS memorandum recognized that moving to the more
  2 aggressive formula would “run the risk of losing the surcharge altogether. . . . The
  3 loss of the FSC clause with just a few major customers could offset some of the
  4 gains derived from the new FSC.” And, in a 2005 BNSF “Risk Assessment”
  5 memorandum, BNSF observed the “risk that competitors reverse course on using a
  6 fuel surcharge” to gain market share, recognizing that “it would only take one
  7 competitor to abandon this in an attempt to gain market share to cause this to fail.”
  8         90.   To ensure that shipper resistance would be muted, and to achieve their
  9 conspiratorial goals, each Defendant adopted policies to apply FSCs to 100 percent
 10 of its traffic and tracked its progress toward attaining that goal. For example, in
 11 2004, BNSF marketing leadership began an initiative to monitor FSC “adherence”
 12 on a quarterly basis. These adherence reports track topics such as FSC revenue, the
 13 amount of newly-issued price authorities including FSCs, and top opportunities
 14 (e.g., shippers with expiring contracts that do not include an FSC). The reports –
 15 showing increasing FSC coverage each year – were presented to the chief marketing
 16 officer with a goal of achieving a 100 percent participation rate for BNSF’s
 17 shippers.
 18         91.   CSX also monitored its effectiveness in applying FSCs to its shippers,
 19 and started tracking its progress toward implementing its FSC mandate – that
 20 “[e]verything is subject to fuel surcharge.” CSX tracked the progress that its
 21 individual marketing teams were making toward widespread FSC application, and
 22 tracked contracts without FSCs to ensure they would receive FSCs upon renewal.
 23         92.   Starting in early 2004, UP engaged in similar analyses. An analysis of
 24 UP’s FSC coverage was also performed for the chief marketing officer – who had
 25 requested “each of the business teams to be looking for ways to expand fuel
 26 surcharge coverage in 2004.”
 27         93.   NS also tracked its ever-expanding FSC coverage and NS’s Don Seale
 28 instructed his team to identify “the largest remaining contracts (including annual

                                               -32-                  Case No. ______________
                                                                                   COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 33 of 40 Page ID #:33




  1 revenue involved) that do not have fuel surcharge application” to “see how much we
  2 plan to move this upward in 2006 and 2007.”
  3        94.     Defendants policed the conspiracy by exchanging FSC coverage data.
  4 For example, subsequent to a meeting between the two railroads in late 2004, BNSF
  5 sent NS’s Don Seale a report addressing FSC coverage for “all [BNSF] traffic (not
  6 solely with NS) that moved under the price authority in the past twelve months.”
  7        95.     In furtherance of the conspiracy, Defendants instituted strict policies
  8 against granting exceptions to the standard FSCs and declined to negotiate discounts
  9 on the FSCs and overall contract rates, even though prior to mid-2003 it had been
 10 customary for the Defendants at least to entertain such negotiations. Shippers from
 11 many different industries, some with significant economic power, tried to negotiate
 12 the FSC percentages, but were told by the Defendants (who had previously been
 13 willing to negotiate discounts on rail freight rates) that the FSCs were “not
 14 negotiable.”
 15        96.     Defendants also enforced strict policies against discounting base rates
 16 to offset the standard FSCs. For example, in an internal NS email, NS’s CMO (Don
 17 Seale) remarked, “I want to underscore that we should not be foregoing base rate
 18 increases in return for FSC application. That is a shell game that all product
 19 managers should not play.”
 20        97.     As a result of these and related policies, any negotiations with their
 21 shippers about FSCs that took place started from the standard, supracompetitive
 22 FSC.
 23        98.     In addition, Defendants applied their standard FSCs uniformly to all
 24 traffic and commodities. For example, in October of 2005, NS advised UP as
 25 follows: “We only have 1 fuel surcharge mechanism which applies to all
 26 commodities. Our corporate directive is to stay with the standard language and
 27 avoid modifying it.”
 28

                                                -33-                   Case No. ______________
                                                                                    COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 34 of 40 Page ID #:34




  1        99.    And Defendants imposed standard FSCs on all shippers without regard
  2 to whether the shipper had access to alternative modes of transportation. In written
  3 testimony submitted to Congress, NS’s Chairman Moorman recognized that even
  4 so-called “captive” shippers – shippers without access to alternative modes of
  5 transportation – have leverage in negotiating a better rate/serve package on traffic at
  6 single served facilities. He explained:
  7         Most large companies have multiple rail-served facilities with some of
            the facilities served by one railroad, some facilities served by another
  8         railroad and some facilities served by two railroads. The customer uses
            its traffic at the dually served facilities to negotiate a better rate/service
  9         package on traffic at the single served facilities. That is one source of
            leverage. Another source is product competition. For example, assume
 10         we are the sole serving carrier at a chemical plant that ships to
            numerous receivers. When the receiver can use another product in lieu
 11         of the one produced at our solely served facility, we will lose the
            business. . . . Another major source of competition is geographic
 12         competition. . . . In short, even where there is only one railroad
            serving a facility, there are market factors at play. These competitive
 13         constraints are real.
 14        100. Before the conspiracy, captive shippers could negotiate out of the
 15 FSCs. But during the conspiracy they could not.
 16                                  THE STB DECISION
 17        101. On January 25, 2007, the STB, which regulates certain aspects of the
 18 railroad industry, issued an administrative decision concluding that the railroads’
 19 practice of computing FSCs as a percentage of base rate for rate-regulated rail
 20 freight transport was an “unreasonable practice,” because the FSCs are not tied to
 21 the fuel consumption associated with the individual movements to which they are
 22 applied. Rail Fuel Surcharges, STB Ex Parte No. 661 (Jan. 25, 2007). In its ruling,
 23 the STB explained that:
 24        After considering all of the comments, we affirm the preliminary conclusion
           in the August decision that it is an unreasonable practice to compute fuel
 25
           surcharges as a percentage of the base rates. Because railroads rely on
 26        differential pricing, under which rates are dependent on factors other than
           costs, a surcharge that is tied to the level of the base rate, rather than to fuel
 27
           consumption for the movement to which the surcharge is applied, cannot
 28        fairly be described as merely a cost recovery mechanism. Rather, a fuel

                                                 -34-                   Case No. ______________
                                                                                       COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 35 of 40 Page ID #:35




  1         surcharge program that increases all rates by a set percentage stands
            virtually no prospect of reflecting the actual increase in fuel costs for
  2
            handling the particular traffic to which the surcharge is applied. Two
  3         shippers may have traffic with identical fuel costs, but if one starts out with a
            higher base rate (because, for example, it has fewer transportation
  4
            alternatives), it will pay dramatically more in fuel surcharges.
  5
      See Surface Transportation Board Decision, Rail Fuel Surcharges (STB Ex Parte
  6
      No. 661, Jan. 26, 2007) at 6 (emphasis added).
  7
            102. The STB’s decision addressed rate-regulated rail freight traffic only
  8
      (which is not the subject of this Complaint). The STB expressly stated that its
  9
      jurisdiction did not reach rail freight traffic under private contract or otherwise
 10
      exempted from rate regulation.
 11
            103. As detailed above, pursuant to their conspiracy, Defendants applied the
 12
      same unreasonable FSC practices addressed by the STB to the private rail freight
 13
      transportation contracts, and other unregulated freight transport, at issue in this case.
 14
                               THE CONSPIRACY SUCCEEDS
 15
            104. Defendants reaped huge, supracompetitive profits as a result of the
 16
      success of their conspiracy. Through their agreement to coordinate on FSCs,
 17
      Defendants realized billions of dollars in revenues during the Relevant Period in
 18
      excess of their actual increase in fuel costs from the specific customers on whom
 19
      they imposed the FSC.
 20
            105. Defendants recognized that their coordinated FSCs in fact resulted in
 21
      significant over-recovery of fuel price increases. NS, for example, recognized by
 22
      July 2004 that “[c]urrent FSC revenues exceed the relative increase in fuel costs
 23
      when compared to the $23 WTI base,” and Don Seale of NS testified that in 2005,
 24
      NS’s “increase in Fuel Surcharge revenue exceeded the increase in its diesel fuel,
 25
      gasoline, and lubricant expenses.”
 26
            106. UP senior management instructed that fuel surcharges were not
 27
      intended to be set at “some ‘trying to make whole’ value” and UP’s CFO saw
 28

                                                 -35-                   Case No. ______________
                                                                                     COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 36 of 40 Page ID #:36




  1 “nothing wrong with recovering at a rate greater than 100%.” An October 2005
  2 presentation shows UP estimated greater than 100 percent of incremental fuel cost
  3 recovery through FSCs for each of its six business groups.
  4         107. BNSF’s average cost for diesel fuel in 3rd Quarter 2003 was $0.846 per
  5 gallon and its average cost of diesel fuel for 3rd Quarter 2004 was $0.988 per
  6 gallon. Thus, BNSF’s cost of fuel increased 14.4 percent from 3rd Quarter 2003 to
  7 2004. In contrast, the FSC charged by BNSF based on the HDF 3rd Quarter 2003
  8 price was $1.46 per gallon and $1.83 per gallon in 3rd Quarter 2004, amounting to a
  9 25.3 percent increase. As a result of this disparity in increase percentages, shippers
 10 purchasing from BNSF paid 11 percent more than the actual price BNSF paid for
 11 fuel from 3rd Quarter 2003 to 2004. Shippers of unregulated freight from the other
 12 Defendants similarly overpaid during this and other periods, particularly since the
 13 inflated percentage increase was applied to the entire rate at issue not merely to the
 14 fuel cost component of that rate.
 15         108. By calculating FSCs as a percentage of the shipping rate, Defendants
 16 deflected attention from the cost savings they achieved through fuel efficiency
 17 gains. As explained in a 2007 AAR publication, Defendants’ fuel efficiency is
 18 “constantly improving.” BNSF, for example, disclosed in 2005 that it had achieved
 19 a 9 percent improvement in fuel efficiency over the prior ten years. In 2006, the
 20 railroads could, on average, move one ton of freight 423 miles on one gallon of
 21 diesel fuel.
 22         109. As a result, Defendants’ conspiracy worked as planned to help to
 23 remove the competitive pressures that had kept their rates down for years. As the
 24 head of UP, James Young, admitted in 2007, “three, four years ago [the FSCs] were
 25 really non-existent,” and “it’s only been the last couple of years that . . . the financial
 26 returns in this business has [sic] started to move in the right direction.”
 27         110. Following Defendants’ agreement to coordinate their FSCs,
 28 Defendants’ total revenues skyrocketed during the Relevant Period, with the

                                                 -36-                  Case No. ______________
                                                                                     COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 37 of 40 Page ID #:37




  1 Defendants reporting record revenues and profits virtually every year. As noted
  2 above, Defendants themselves attributed these record figures in large part to FSCs.
  3         111. As result of Defendants’ conspiracy, they were able to reverse the
  4 “destructive pricing for rail share” that led to their conspiracy. In the 2009 STB
  5 study referenced above, the STB concluded that “inflation-adjusted rail rates
  6 increased in 2005, 2006, and 2007,” representing “a significant change from prior
  7 years, given that inflation-adjusted rail rates declined in every year but one from
  8 1985 through 2004.” The STB concluded that while rising fuel costs contributed to
  9 the rate increases “even after factoring out rising fuel costs, railroad rates have
 10 risen in the last three years after falling for decades.”
 11         112. And a 2010 Senate Commerce Committee Report conducted a “review
 12 of the largest four railroads’ Securities and Exchange Commission (SEC) filings,”
 13 which it found “show[ed] just how profitable the large rail companies have become
 14 over the last decade. Figure I demonstrates that the four largest U.S. rail carriers
 15 have nearly doubled their collective profit margin in the last ten years to 13%.” The
 16 referenced Figure 1 demonstrates that Defendants’ profits spiked following their
 17 collective imposition of the new FSC regime described above:
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                -37-                 Case No. ______________
                                                                                   COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 38 of 40 Page ID #:38




  1                                         COUNT I
  2                         (Violation Of Section 1 Of The Sherman
                             Act And Section 4 Of The Clayton Act)
  3
            113. Plaintiff incorporates by reference the allegations in the paragraphs
  4
      above as if they were fully set forth herein.
  5
            114. Defendants entered into and engaged in a contract, combination, or
  6
      conspiracy in unreasonable restraint of trade in violation of Section 1 of the
  7
      Sherman Act, 15 U.S.C. § 1, and Section 4 of the Clayton Act , 15 U.S.C. § 15.
  8
            115. The contract, combination, or conspiracy resulted in an agreement,
  9
      understanding, or concerted action between and among Defendants in furtherance of
 10
      which Defendants fixed, maintained, and standardized prices for FSCs for rail
 11
      freight transportation handled through private contracts and other means exempt
 12
      from regulation. Such contract, combination or conspiracy constitutes a per se
 13
      violation of the federal antitrust laws and is, in any event, an unreasonable and
 14
      unlawful restraint of trade.
 15
            116. Defendants’ contract, combination, agreement, understanding, or
 16
      concerted action occurred within the flow of, and substantially affected, interstate
 17
      and international commerce.
 18
            117. Defendants’ unlawful conduct was through mutual understandings or
 19
      agreements by, between, and among Defendants.
 20
            118. The contract, combination, or conspiracy has had the following effects:
 21
                   a.     Prices charged to Plaintiff for FSCs applied to unregulated rail
 22
                          freight transportation were fixed and/or maintained at
 23
                          supracompetitive levels;
 24
                   b.     Plaintiff has been deprived of the benefits of free, open, and
 25
                          unrestricted competition in the market for rail freight
 26
                          transportation services; and
 27
 28

                                                 -38-                  Case No. ______________
                                                                                       COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 39 of 40 Page ID #:39




  1                c.    competition in establishing the prices paid, customers of, and
  2                      territories for rail freight transportation services has been
  3                      unlawfully restrained, suppressed, and eliminated.
  4         119. As a proximate result of the conspiracy described herein, Plaintiff paid
  5
      FSCs in connection with those unregulated rail freight transportation services that it
  6
      would not have paid in the absence of the conspiracy; and the prices Plaintiff paid to
  7
  8 Defendants during the Relevant Period for those unregulated rail freight
  9
      transportation services on which FSCs were imposed were greater than the prices
 10
      Plaintiff would have paid absent the conspiracy alleged herein.
 11
 12         120. Plaintiff has therefore been injured in its business and property by
 13
      reason of Defendants’ antitrust violations.
 14
 15         WHEREFORE, Plaintiff prays for relief as follows:

 16            (1) That the unlawful contract, combination, and conspiracy alleged in

 17                Count I be adjudged and decreed to be an unreasonable restraint of

 18                trade or commerce in violation of Section 1 of the Sherman Act , 15

 19                U.S.C. § 1;

 20            (2) That Plaintiff recover compensatory damages, as provided by law,

 21                determined to have been sustained by Plaintiff, and that judgment be

 22                entered against Defendants on behalf of Plaintiff;

 23            (3) That Plaintiff recover treble damages, as provided by law;

 24            (4) That Plaintiff recover its costs of the suit, including attorneys’ fees, as

 25                provided by law; and
               (5) For such further relief as the Court may deem just and proper.
 26
 27
 28

                                                 -39-                   Case No. ______________
                                                                                      COMPLAINT
Case 5:19-cv-02305-JGB-SP Document 1 Filed 12/02/19 Page 40 of 40 Page ID #:40




  1
  2                             DEMAND FOR JURY TRIAL
  3         Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, Plaintiff
  4 demands a jury trial as to all issues triable by a jury.
  5
  6
  7 DATED: December 2, 2019               QUINN EMANUEL URQUHART &
                                          SULLIVAN LLP
  8
  9
 10                                        By /s/ John D’Amato
 11                                          John D’Amato
                                             Viola Trebicka
 12
                                             Robert P. Vance, Jr.
 13                                          865 S. Figueroa Street, 10th Floor
 14                                          Los Angeles, California 90017
                                             Telephone: (213) 443-3000
 15                                          Facsimile: (213) 443-3000
 16                                          Email: johndamato@quinnemanuel.com
                                                    violatrebicka@quinnemanuel.com
 17                                                 bobbyvance@quinnemanuel.com
 18
                                              Stephen R. Neuwirth
 19                                           Sami H. Rashid
 20                                           Monica E. Tarazi
                                              51 Madison Avenue, 22nd Floor
 21                                           New York, New York 10010
 22                                           Telephone: (212) 849-7000
                                              Facsimile: (212) 849-7100
 23                                           Email: stephenneuwirth@quinnemanuel.com
 24                                                  samirashid@quinnemanuel.com
                                                     monicatarazi@quinnemanuel.com
 25
 26                                           Attorneys for Plaintiff California Steel
                                              Industries, Inc.
 27
 28

                                                -40-                  Case No. ______________
                                                                                   COMPLAINT
